AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                  Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Major (US 2009/0188065; newly applied).
Major sets forth a fluid application system comprising a carrier (20, 30; [0084]; see examples at least Figs. 1 & 2) and a fluid applicator (150) for applying fluid to a substrate, the fluid applicator pivotably and rotatably connected to the carrier, the fluid applicator is rotatably  supported on rod (120) with end cap (120) to retain the fluid applicator thereon, the fluid applicator pivotably and rotatably moves via hardware (64), the fluid applicator is pivotably and rotatably connected to the carrier (20, 30) via first rotate point with said hardware (64, [0085]), wherein when the fluid applicator is moved in slot [pattern] (50; [0084]) to another position, a second pivot point between the fluid applicator and the carrier is established with said hardware (64), the fluid applicator (150) is pivotable relative to the carrier via the second pivot point, and the fluid applicator (150) can be adjusted to a desired angle [0015, 0036], the fluid applicator can . 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Major (US 2009/0188065) as applied to claim 1 above and further in view of Burns (US2015/0251206).
Major provides a fluid application system as mentioned above.  Major does not teach or suggest the applicator having a contoured body with removable nap.  However, Burns sets forth a fluid application system including applicator having a contoured body (see Figs. 9 and 10) with removable nap to hold and thereby transfer fluid coating to an irregular/nonuniform surface as well as enable removable of the nap for cleaning, recycling, or replacement [0004, 0009, 0063].  In light of the teachings of Burns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Major fluid applicator to have a contoured body with removable nap in order to hold and thereby transfer fluid coating to an irregular/nonuniform surface as well as enable removable of the nap for cleaning, recycling, or replacement.
Regarding claim 6, the fluid applicator as defined by the combination above would be removably attachable to the carrier, the fluid applicator including a body having a first portion and a second portion, the first portion having a first contoured surface and the second portion . 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Major (US 2009/0188065) in view of Burns (US2015/0251206) as applied to claims 1 and 6 above and further in view of Janssen (US 4,566,816).
The combined teachings of Major and Burns have been set forth previously however, Major and Burns do not teach or suggest a fluid dispensing portion for applying the fluid to the fluid applicator, the fluid dispensing portion removably attachable to the carrier, the fluid dispensing portion having a first section of first section apertures and a second section of second section apertures, the first section apertures apply the fluid to the first portion of the fluid applicator, the second section apertures apply the fluid to the second portion of the fluid applicator, the first section apertures are spaced a first distance apart, the second section apertures are spaced a second distance apart, and the second distance is less than the first distance. Janssen provides a fluid dispensing portion (see Figs. 6 and 9) for applying the fluid to the fluid applicator, the fluid dispensing portion removably attachable to the carrier via a tube (26), the fluid dispensing portion having at least a first [center] section of first section apertures (see area 28 of Fig. 6) and a second section of second section (outer end) apertures (i.e., area  to the right of area 30), the first section apertures apply the fluid to the first portion of the fluid applicator, the second section apertures apply the fluid to the second portion of the fluid applicator, the first section apertures are spaced a first distance apart, the second section apertures are spaced a second distance apart, and the second distance is less than the first distance providing desired spread of fluid lengthwise of the outer surface of the fluid applicator as evidenced by col. 6, lines 51-62.  In light of the teachings of Janssen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to 
Regarding claim 8, the fluid application system as defined by the combination above would appear to provide for a fluid dispensing portion instantly claimed with suitable aperture diameters as claimed (see Janssen; col. 6, lines 51-62).  Again, suitable aperture diameters of the first and second sections would meet the objective of desired spreading of fluid along the length of the outer surface of the fluid applicator.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Major (US 2009/0188065) as applied to claim 1 above and further in view of Wilson (US 2013/0056020).
The combined teachings of Major have been set forth previously however, Major does not teach or suggest a mixing portion removably attachable to the carrier to receive parts of fluid to mix together.  However, Wilson recognizes in a fluid application system with a carrier (130); fluid applicator (112, i.e., rotatable roller) at least rotatably connected to the carrier; the inclusion of a manifold portion connectable with arms (116, 118) to the fluid applicator roller to receive mixing of multi-stream fluids or flow control for discrete material delivery and even distribution of fluid on the fluid applicator roller [0052; last few lines]. In light 
With respect to claim 10, even though Major does not teach or suggest use of a mixing tip, Wilson provides for the manifold for mixing or other similar feature [0052; last few lines] and to provide a mixing tip would still be a similar feature to provide mixing of multi-stream fluids or flow control for discrete material delivery.  Thus, the use of a mixing tip in the Major fluid application system to provide discrete fluid supply would be within the purview of one skilled in the art.

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. 
Applicant contends that all anticipated and/or obviousness rejections should be withdrawn because the applied prior art does not teach or suggest the instantly claimed invention to a fluid application system pivotably and rotatably connected to the carrier via a first rotate point between the fluid applicator and the carrier and a second pivot point between the fluid applicator and the carrier, wherein the fluid applicator is rotatable 360 degrees relative to the carrier via the first rotate point, wherein the fluid applicator is pivotable relative to the carrier via the second pivot point, and wherein an angle between the fluid applicator and the substrate is adjustable via the second pivot point, as is now recited in amended independent claim 1. 
In response, the invention instantly claimed has been maintained as being obvious in view of the newly applied teachings to Major (US2009/0188065).  Major renders the instantly claimed invention obvious because Major provides a carrier (20, 30; [0084]; see examples at least Figs. 1 & 2) and a fluid applicator (150) for applying fluid to a substrate, the fluid applicator pivotably and rotatably connected to the carrier, the fluid applicator is rotatably  supported on rod (120) with end cap (120) to retain the fluid applicator thereon, the fluid applicator pivotably and rotatably moves via hardware (64), the fluid applicator is pivotably and rotatably connected to the carrier (20, 30) via first rotate point with said hardware (64, [0085]), wherein when the fluid applicator is moved in slot [pattern] (50; [0084]) to another position, a second pivot point between the fluid applicator and the carrier is established with said hardware (64), the fluid applicator (150) is pivotable relative to the carrier via the second pivot point, and the fluid applicator (150) can be adjusted to a desired angle [0015, 0036], the fluid applicator can be suitably angled at the first rotate point or second pivot point.  Major also appears to provide for 360 degrees coverage of the object being treated via the fluid application system as evidenced by [0105].  One of ordinary skill in the art would readily appreciate the fluid applicator (150) rotating 360 degrees relative to the carrier by way of the first rotate point because the fluid applicator (150) would be rotatably mounted and retained on rod (120).  The invention instantly claimed would appear too broadly claimed to warrant a grant of patentability.  Thus, the invention instantly claimed has been maintained as being obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
3/17/2022